IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTHONY R. THOMPSON,                       : No. 79 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
M.D. OVERMYER,                             :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM
     AND NOW, this 21st day of November, 2017, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Habeas Corpus, the Petition for

ROR Bail, the Motion for Order of Discharge, the Motion for Contestation to District

Attorney’s Appearance, and the Motion to be Granted ROR Bail are DENIED.